[Published June 6, 2008 in Investor’s Business Daily] This announcement is neither an offer to buy nor a solicitation of an offer to sell securities. The Offers are being made solely by the formal Offers to Purchase forwarded to security holders of record and is not being made to, and tenders will not be accepted from or on behalf of, security holders residing in any jurisdiction in which making or accepting the Offers would violate that jurisdiction’s laws. In those jurisdictions where the securities, Blue Sky, or other laws require the Offers to be made by a licensed broker or dealer, the Offers shall be deemed to be made on behalf of Purchasers only by one or more registered dealers licensed under the laws of such jurisdiction. NOTICE OF OFFERS TO PURCHASE FOR CASH: Up to 700,000 Shares of common stock of GTJ REIT, Inc. (the “GTJ”) at a price of $5 per Share by: MPF Badger Acquisition Co., LLC; MPF Senior Note Program II, LP; MPF Special Fund 8, LLC; MPF Income Fund 23, LLC; MPF Income Fund 16, LLC; MPF DeWaay Premier Fund 4, LLC; MPF DeWaay Premier Fund 2, LLC; MPF DeWaay Fund 6, LLC; MPF DeWaay Fund 5, LLC; MP Income Fund 12, LLC; MPF Flagship Fund 13, LLC (collectively the “GTJ Purchasers”) and Up to 207 Units of Limited Partnership Interest of Apache
